DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-33 are allowed.
 	Regarding claims 15, 22, and 28, the prior art discloses numerous methods and apparatuses for providing Electronic Image Stabilization (EIS) and to ensure that the crop frame does not exceed the display frame or to prevent black regions with no image data.
	Prior art Ozone et al. (Pub. No. US 2022/0038629 A1) discloses rotating the crop frame in order to fit inside the image frame (see Ozone Fig. 24B), but does not disclose how the rotation is determined in order to determine the proper rotation amount. Therefore, Ozone does not fairly disclose “determining that a first point on a boundary of the crop frame exceeds a boundary of the camera frame” and “determining, based on the first point on the boundary of the crop frame exceeding the boundary of the camera frame, a rotation of said first point to bring said first point within the boundary of said camera frame” (emphasis added) as called for in claim 15, or correspondingly in claims 22 and 28.
	Prior art Zhou (Pub. No. US 2013/0235221 A1) discloses determining a point on the crop frame which extends beyond the camera frame and performing an affine transformation in order to bring that point inside the camera frame (see Fig. 4). However, an affine transformation does not necessarily involve rotation, and Zhou therefore does not disclose “determining, based on the first point on the boundary of the crop frame exceeding the boundary of the camera frame, a rotation of said first point to bring said first point within the boundary of said camera frame” (emphasis added) as called for in claim 15, or correspondingly in claims 22 and 28.
	Prior art Liang et al. (U.S. Patent No. 9,888,179 B1) discloses determining a point lies outside a prescribed region (see Fig. 8, item 810) and discloses performing a spherical linear interpolation transformation based on the determined region (see col. 16), but does not specifically disclose determining a rotation in order to bring the point into a prescribed boundary.
Prior art Satoh (Pub. No. US 2019/0028645 A1) discloses an EIS system wherein, after determining the crop frames, if it is determined that the crop frames exceed the image frame the device utilizes previous images to stitch together a final image with all of the image data required for a complete image (see Satoh Figs. 2 and 9). However, Satoh does not disclose rotating a crop frame to lie within the boundary of the camera frame.
	Prior art Yoneda (Pub. No. US 2005/0122403 A1) discloses identifying when an EIS correction frame would require overshooting the captured image frame (see Yoneda Fig. 3A, item 41), and performs a linear interpolation in order to scale the correction to the maximum size allowable while still fitting within the image capture area (see Yoneda Fig. 8, items 43 and 34 and Fig. 11B). However, Yoneda does not disclose rotating the crop frame to lie within the camera frame.
	Prior art Wang et al. (Pub. No. US 2006/0120615 A1) discloses transforming the EIS frame, then cropping the data to all that remains within the image frame and stretching the remaining data to fill the desired aspect ratio (see Wang Fig. 1). 
	Therefore, while the prior art discloses numerous methods and apparatuses to deal with the problem addressed by the instant application, including rotation of the crop image into the region of the camera image. None of the prior art disclose or render obvious all of the claim limitations recited in the independent claims 15, 22, and 28.
Claims 16-21, 23-27, and 29-33 are dependent on claims 15, 22, and 28, respectively, and are therefore similarly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/9/2022